DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
2.	Authorization for this examiner’s amendment was given in an interview with J. Scott Karren on July 28, 2021.
3.	The application has been amended as follows:   
Claims
(Currently Amended) A method for wireless communication, comprising:
	transmitting, by a user equipment (UE), a first connection request on a first transmission beam;
	setting a connection response window based at least in part on the first connection request;
	transmitting a second connection request prior to an expiration of the connection response window on a second transmission beam different from the first transmission beam;
	re-setting a user equipment connection response counter associated with the connection response window, wherein the user equipment connection response counter corresponds to a number of contention free random access resources;
	receiving a connection response prior to an expiration of the reset connection response window; and
	transmitting uplink data based at least in part on the connection response.

Allowable Subject Matter
4.	Claims 1, 3-18, and 20-21 are allowed.

In consideration of the cancellation of claims 22-26 to overcome the current grounds for rejection in the Office Action mailed on May 19, 2021, and further in view of the arguments received in the Office on July 23, 2021 in response to the mailed Office Action, Examiner is of the opinion the Allowance of the Application is made clear in the record.

Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 

/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474 
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474